DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/02/2022 have been fully considered but they are not persuasive.  The arguments are presented that one of ordinary skill in the art would not combine the teachings of Kim and Albano due to Albano teaching barium titanate for a solid state electrolyte material and that Albano teaches a different lithium transition metal composite oxide and would therefore not teach barium titanate materials combined with electrode materials before sintering.  
These arguments are not found persuasive due to the fact that the rejection is in view of the combination of Kim and Albano.  Albano is relied upon for teaching the effectiveness of barium titanate as a titanium source and is not relied upon for teaching the production method steps.  Albano teaches “these materials may also be combined with anode and cathode materials (using conventional blending or a variety of milling techniques) prior to electrode fabrication” [0234].  This indicates that the materials are effective in an electrode composition.  When combined with the method of Kim which teaches mixing prior to sintering [Kim 0035-0036] this would result in the materials being combined with the positive electrode materials of Kim during the mixing step taught by Kim which would be followed by the sintering step of Kim [0035-0036].  Furthermore changes in sequence of adding ingredients would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are presented that one of ordinary skill in the art would not have been motivated to use the barium titanate of Albano with the method of Kim due to barium not being a volatile element.  These arguments are not found persuasive due to the fact that the BaTiO3 of Albano is taught to provide the benefit of high dielectric strength [Albano 0234].  Furthermore the arguments are not commensurate in scope with the claims.  The claims, notably claim 5, do not require barium in the lithium transition metal composite oxide.

Applicant's arguments filed 2/02/2022 on the 1.132 declaration have been fully considered but they are not persuasive.  The arguments are presented that one of ordinary skill in the art would not combine the teachings of Kim and Albano due to Albano teaching barium titanate being combined after sintering and would therefore not teach barium titanate materials combined with electrode materials before sintering.  These arguments are not found persuasive due to the fact that the rejection is in view of the combination of Kim and Albano.  Albano is relied upon for teaching the effectiveness of barium titanate as a titanium source and is not relied upon for teaching the production method steps.  Albano teaches “these materials may also be combined with anode and cathode materials (using conventional blending or a variety of milling techniques) prior to electrode fabrication” [0234].  This indicates that the materials are effective in an electrode composition.  When combined with the method of Kim which teaches mixing prior to sintering [Kim 0035-0036] this would result in the materials being combined with the positive electrode materials of Kim during the mixing step taught by Kim which would be followed by the sintering step of Kim [0035-0036].  Furthermore changes in sequence of adding ingredients would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0047717 A1, hereafter Kim) in view of Albano et al. (US 2016/0351973 A1, hereafter Albano), further in view of Yamamoto et al. (US 2015/0155555 A1, hereafter Yamamoto).
With regard to claim 1, Kim teaches a method for producing an electrode for a nonaqueous secondary battery [0002, claim 21], comprising the steps of:
mixing a compound containing lithium, a compound containing nickel, and a compound containing titanium to form a mixed material [0035]; and
sintering (heating) the mixed material to form a lithium transition metal composite oxide [0036],
preparing an electrode composition containing the first composition, a conductive aid (carbon) and a binder [0047].
Kim does not explicitly teach the use of BaTiO3 as the titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim for its high dielectric strength, as taught by Albano [Albano 0234].
Kim teaches current collectors may be used [0040] but does not explicitly teach compressing the material on a current collector and does not teach the claimed density.  However, in the same field of endeavor, Yamamoto teaches compressing (compression molding) an electrode composition on a current collector and teaches a preferred density of 2.5 to 3.0 g/cm3 (which overlaps and obviates the claimed range) [0091, 0120].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the compression and density of Yamamoto with the electrode material of Kim for the benefit of a high discharge capacity and lithium ion diffusion [Yamamoto 0091].
With regard to clam 2, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) [0036].  Since the composition contains non-lithium metals other than nickel, the ratio of total number of moles of nickel to a total number of moles of metals other than lithium would be less than 1.
With regard to clam 3, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) [0036].  Since the composition contains non-lithium metals other than cobalt, the ratio of total number of moles of cobalt to a total number of moles of metals other than lithium would be less than 1.
With regard to clam 4, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) [0036].  Since the composition contains non-lithium metals other than aluminum and contains amounts of aluminum that may approach zero it would overlap and obviate the claimed range of total number of moles of aluminum to a total number of moles of metals other than lithium of less than 0.35.
With regard to claim 5, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) which would overlap and obviate the claimed composition [0036].
With regard to claims 6-7, 9-10, 12-13, 15-16, and 18-19 Kim teaches a molar ratio between 0.02 and 0.515 between nickel and titanium containing components (which would encompass and obviate the claimed ranges) [0017].  Kim does not explicitly teach the use of BaTiO3 as a titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim since it is known to have a high dielectric strength [Albano 0234].
With regard to claim 8, 11, 14, 17, and 20 Kim teaches the use of sintering (heating) temperatures between 550°C and 950°C, which would encompass and obviate the claimed range [0036].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724        

/STEWART A FRASER/Primary Examiner, Art Unit 1724